DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. 2014/0028080 in view of EP1717122.

           The PG Pub to Weber et al discloses all features of the claimed invention in Figure 1 and paragraphs 4-8, but for the specifics of an external air compressor on a vehicle brake system that also controls the tire pressure. The device also lacks the specifics of the axle cavity reservoir compressive strength.
[0004] According to the invention, the wheel bearing arrangement comprises a hollow body unit, a securing unit and a stator unit, wherein the hollow body unit has a maximum extent in or along an axial direction, a pressure space extending substantially along or in the axial direction and an end section, wherein the securing unit is secured to the end section, wherein the stator unit is secured to the securing unit, and wherein the stator unit has attachment and sealing means, by which a rotor unit can be made to bear against or be attached to the wheel bearing arrangement in a way which is air-tight and rotatable relative to the stator unit. Preferably, the hollow body unit is, for example, a preferably rigid or steerable axle of a commercial vehicle, which achieves its maximum extent along or in an axial direction A. Advantageously, the hollow body unit is designed as a hollow body or a tube-shaped body with variable inner and outer diameters along the axial direction. At a first end in the axial direction, the hollow body unit comprises an end section. In the end section there is secured a securing unit on the hollow body unit, wherein on the hollow body unit and on the securing unit there are provided respective means for securing the two units to each other. Furthermore, the hollow body unit comprises a pressure space which preferably serves for guiding a fluid, particularly preferably air, within the hollow body unit. It is advantageous to seal the pressure space by respective sealing means such that it may withstand pressures of up to 15 bar, however, of at least 6 bar. The stator unit is secured to the securing unit and comprises attachment and sealing means for attaching or sealing a rotor unit bearing against or attached to the stator unit. The stator unit is characterized in that a first end thereof is adjacent to the pressure space and that a second end thereof, opposite the first end, may bear against or be attached to the rotor unit. The stator unit is secured relative to the securing unit and to the hollow body unit, i.e., it may not twist or displace relative to the hollow body unit or the securing unit, respectively. The rotor unit to be attached to the stator unit, by contrast, is rotatably supported relative to the hollow body unit, the securing unit and the stator unit. Preferably, the rotor unit is secured to further rotating assemblies of the wheel bearing arrangement. For connecting the rotor unit and the stator unit air-tightly, the stator unit comprises sealing means which preferably seal sufficiently even if the two parts to be sealed with respect to each other move relative to one another. It may be advantageous to use labyrinth seals, profile sealing rings or lamellar seals. Preferably, the stator unit comprises a recess or a through bore extending along the axial direction, through which the compressed air may flow from the pressure space into the stator unit and from there further into the rotor unit. In this way, it is possible that compressed air from the fixed hollow body unit or from the fixed pressure space, respectively, flows into the rotor unit via the stator unit and in this way may pass into the rotating part of the wheel bearing arrangement. In particular, thus, by applying an air pressure to the pressure space or by feeding compressed air into the pressure space it is possible to monitor and control the inflation pressure in the tires of a commercial vehicle. It is preferred that the pressure from the vehicle tire via the rotor unit, the stator unit and the pressure space may flow uninhibitedly up to a control unit or pump unit attached to the pressure space. With the help of the monitoring unit, it is preferably possible to directly determine the inflation pressure in the tire at any given time since the pressure in the tire, in the case of an uninhibited flow of the components flown-through, equals the pressure upstream of the monitoring unit. Furthermore, in the monitoring unit, certain target values for the tire pressure may be stored, which are compared to the currently measured inflation pressure, and respective measures are taken. Advantageously, the monitoring unit comprises an interface with the pump unit, wherein the pump unit increases or decreases the air pressure in the system upon a command of the monitoring unit.

[0005] In a preferred embodiment, the hollow body unit adjacent to the end section comprises a bearing portion, wherein in or on the bearing portion there is supported on the hollow body unit a bearing arrangement, which may be tensioned by the securing unit against displacement relative to the hollow body unit. Preferably, the hollow body unit thus performs a second task, namely accommodating a bearing arrangement and tensioning the same. Preferably, the bearing arrangement serves for securing a rotor or a rotating assembly against displacement relative to the hollow body unit and for supporting it rotatably relative to the hollow body unit. The rotating component which is to be supported rotatably about the hollow body unit may be a wheel hub with a brake disc or a brake drum, for example. In order to accommodate the bearing arrangement, the hollow body unit comprises a bearing portion which preferably is arranged on the outside, i.e. at an end of the hollow body unit adjacent to the end section. The bearing portion, in addition, comprises a projection pointing towards the inside in the axial direction towards the center of the hollow body unit, on which the bearing arrangement may be preferably attached. The bearing arrangement is thus secured against shifting or displacement along the axial direction towards the center of the hollow body unit. At the outer end of the hollow body unit, in the end section, the securing element preferably engages respective threads or similar attachment means, applies a force in the axial direction towards the center of the hollow body unit, and thus secures the bearing arrangement against displacement towards the outside along the axial direction. Preferably, the bearing arrangement is an anti-friction bearing such as a tapered roller bearing, a ball bearing or a cylindrical roller bearing, which may preferably transmit forces in the axial direction and transversely thereto in the radial direction and thus secures the rotating component of the wheel bearing arrangement both in the radial direction and in the axial direction. The securing unit preferably is attached to the inner ring of an anti-friction bearing, which ring is fixed or supported non-rotatably relative to the hollow body unit, and applies a force thereon. This function, which is to be fulfilled by the securing unit, is preferably comparable to the function of a wheel nut or axle nut or axle bolt which directly or by means of one or a plurality of distance pieces secures one or a plurality of bearings against shifting in the axial direction. In order to be able to apply the required tension force on the bearing arrangement, the securing unit preferably is connected to the end section of the hollow body unit by means of a thread. This thread preferably may be an external thread on the hollow body unit in combination with an internal thread on the securing unit. In further preferred embodiments, it is also possible to provide an internal thread on the hollow body unit in combination with an external thread on the securing unit. Preferably, the type of thread provided is a self-sealing thread such as a sealing metric ISO thread, in this way the contact surface between the hollow body unit and the securing unit, to a certain degree, may be designed air-tight. Furthermore, it is preferred that the thread by means of which the securing unit is secured to the hollow body unit is self-tensioning or has a tight fit.

[0006] In a particularly preferred embodiment, the pressure space is a recess or a cavity in the hollow body unit, wherein the pressure space is limited at a first end by a supply nozzle and at a second end by a securing unit and the stator unit. Preferably, thus, the recess according to the invention in the hollow body unit is identical to the pressure space. Said embodiment is preferably characterized in that no further constructive changes or attached parts have to be provided, except for an opening in the hollow body unit, which is provided with a supply nozzle, and a second opening on the hollow body unit, to which the securing unit and the stator unit are attached. It is preferred to design the hollow body unit, for example, the rigid axle of a wheel suspension system for commercial vehicles, as a tube-shaped component. In this way, it is particularly easy to use the space within the hollow body unit, which space is available as a pressure space or pressure line for compressed air. Preferably, it is avoided to provide external lines in the area of the vehicle undercarriage, and the safety of the system for monitoring and controlling the inflation pressure is significantly increased. It is also preferred to provide sealing elements which are arranged both on the compressed air supply, i.e., in the area of the supply nozzle, and on the compressed air withdrawal, and/or in the area of the securing unit or the stator unit. Preferably, said sealing elements are static seals, i.e., seals between two parts which do not move relative to one another. Preferably, conventional sealing elements such as O-rings or profile sealing rings may be used. Advantageously, in the area of the supply nozzle there is inserted a recess in the hollow body unit and provided with a thread, wherein the supply nozzle, on which an external thread is provided, may be screwed into the recess. It is preferably possible to attach to the supply nozzle a compressed air line by means of which the compressed air flows into the hollow body unit. The inner walls of the hollow body unit limiting the pressure space within the hollow body unit are to be designed such that also moisture-containing air may come into contact with the inner walls without risking damage to the hollow body unit. Preferably, to this end, there is provided a corrosion-decreasing coating or a surface treatment on the inner surfaces of the hollow body unit. In a further preferred embodiment, the hollow body unit comprises a plurality of recesses which are not in communication with one another, wherein the pressure space is provided in one of said recesses.

[0007] In a further preferred embodiment, the pressure space is designed as a pressure line, wherein the pressure line is arranged in the recess of the hollow body unit, and wherein the pressure space is limited at a first end by a supply nozzle and at a second end by the stator unit. Preferably, there is provided a pressure line which is arranged within the recess in the hollow body unit, and which extends from the supply nozzle up to the stator unit. It may be further preferred that the pressure line is guided from the outside through an opening or recess in the hollow body unit into the cavity in the hollow body unit and within the hollow body unit extending up to the stator unit. An advantage of said embodiment is that the outlay of sealing the hollow body unit is considerably smaller than where the entire recess in the hollow body unit would serve as a pressure space and, corresponding to the end section of the hollow body unit, would have to be sealed against a through-flow of air. If the pressure space is located in the pressure line, preferably only the contact surface between the stator unit and the pressure line or the contact surface between the pressure line and the supply nozzle, respectively, needs to be sealed. However, it may be further preferred that when using a pressure line within the hollow body unit the contact surfaces at the end section or at the supply nozzle, respectively, have to be sealed against the through-passage of a fluid, i.e., air or moisture, in order to thus reduce corrosion inside of the hollow body unit. The pressure line preferably is a flexible pressure hose such as a coated or armored rubber hose reinforced by metal or plastic fibers or a hose braided of metal or plastic and provided inside with an air-tight rubber lining. Further preferably, the pressure line may also be a metal tube or a pressure line made of polyamide without inlays. By preferably laying the pressure line within the hollow body unit, the pressure line is considerably better protected against damage from whirled-up foreign matter in the region of the undercarriage of the commercial vehicle than if it were freely arranged. Consequently, by providing the pressure line in the hollow body unit, it is possible to considerably increase the safety of the system for supplying compressed air.

[0008] In a particularly preferred embodiment at the contact surface between the end section and the securing unit, there is provided an end section sealing element. By providing said sealing element between the end section of the hollow body unit and the securing unit, it is prevented that compressed air escapes through gaps formed between the end section and the securing unit. Said sealing is preferably required in case the hollow body unit or the recess in the hollow body unit is used as pressure space. In this case, it has to be ensured, on the one hand, that the compressed air will not escape in an uncontrolled manner via the contact surface between the end section and the securing unit, and further that no compressed air is applied to possibly adjacent assemblies, such as the bearing arrangement, which may possibly cause damage in said assemblies. Since the securing unit is preferably secured and supported non-rotatably relative to the hollow body unit or the end section thereof, the seal may be a static seal. Preferably, a seal such as an O-ring or a profile seal made of vulcanized rubber or of silicone-like or caoutchouc-containing materials.

    PNG
    media_image1.png
    335
    600
    media_image1.png
    Greyscale

      The wall strength of a pressure reservoir could obviously be 14 bar in order to hold enough air to inflate a tire as is old and well known in air tank design. The EP 122 reference discloses in paragraphs 16-31 that a brake pressure reservoir is used to inflate tires when pressure is available.
 The reservoir may be filled by and external compressor. The pressure in the tires and brake reservoir is monitored on the trailer. In regards to claims 23-32, (paragraphs 23-29 0f EP ‘122)a warning light indicates when the brake pressure reservoir is low. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Weber et al. with an external air compressor and air brake reservoir on a trailer that has warning lights as taught by EP ‘122 in order to provide a safe brake and tire pressure monitoring system.



                                                                              PTO-892
     The remaining references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661